ORDER

PER CURIAM.
Defendant appeals after she was convicted by a jury of one count of felony stealing, § 570.030, RSMo 1986. The court found defendant to be a prior offender and sentenced her to a prison term of seven years. Defendant also appeals the denial, without an evi-dentiary hearing, of her Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of eiTor are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *22reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).